



RETENTION BONUS RECOVERY AND AUTHORIZATION FOR PAYROLL DEDUCTION AGREEMENT


WHEREAS, Stewart Title Company, referred herein as (“Stewart”) has agreed to pay
a Retention Bonus to David Fauth (“Employee”) equal to the difference between
the Corporate portion of Employee’s 2018 Short Term Incentive final calculation
and the Corporate portion of Employee’s 2018 Target Short Term Incentive. The
Corporate portion of Employee’s 2018 Target Short Term Incentive is equal to One
Hundred Sixty Five Thousand One Hundred Fifty Dollars and No Cents
($165,150.00), subject to applicable payroll taxes as set forth herein; and,


WHEREAS, the Business Unit portion of Employee’s 2018 Short Term Incentive will
be calculated and paid pursuant to Employee’s 2018 Employment Agreement and
Short Term Incentive Plan; and


WHEREAS, the Corporate portion of the 2018 Target Short Term Incentive will be
accelerated and paid to the Employee on or before December 31, 2018, provided
Employee has executed this Retention Bonus Recovery and Authorization for
Payroll Deduction Agreement (“Agreement”) and is an active Employee upon payment
being made; and


WHEREAS, once Employee’s 2018 Short Term Incentive is calculated, the final
Corporate portion of the 2018 Short Term Incentive amount earned in 2018 will be
subtracted from the Corporate portion of the Employee’s 2018 Target Short Term
Incentive. The remaining amount is Employee’s Retention Bonus and is subject to
the Repayment Obligation outlined below; and


WHEREAS, Close is defined as the date on which SISCO and FNF complete the Merger
Transaction as contemplated in that certain Agreement and Plan of Merger dated
as of March 18, 2018; and


WHEREAS, Stewart and Employee have agreed that if Employee’s employment with
Stewart is terminated by Stewart for Cause or by the Employee for any reason,
referred herein as (“Employment Separation”), prior to thirty days post Close,
or prior to December 31, 2019 in the event the merger does not Close, Employee
shall become immediately liable for and obligated to repay to Stewart the
Retention Bonus; and


WHEREAS, the parties stipulate that this Agreement is done for a lawful purpose,
including but not limited to the purpose of insuring that Stewart obtains the
full benefits of paying the full amount of the 2018 Short Term Incentive payment
and Retention Bonus; and


WHEREAS, for the purpose of this Agreement, “Cause” means termination of
employment for any of the following reasons: (a) Stewart’s determination that
Employee has committed insubordination or grossly failed or refused to perform
any material duties or obligations of Stewart employment; (b) Stewart’s
determination that Employee has materially violated any provision of Stewart
policy (whether now in effect or subsequently promulgated or revised) regarding
drugs, alcohol, discrimination, harassment, retaliation, honesty,
confidentiality and/or other employee misconduct; (c) Employee’s conviction for,
or entry of a plea of guilty or no contest with respect to, any felony or crime
of moral turpitude; and/or (d) any act or omission of Employee involving fraud,
theft, dishonesty, disloyalty, or illegality with respect to Stewart, any
affiliate, or any of Stewart’s businesses;


NOW, THEREFORE, intending to be legally bound, Employee and Stewart agree and
covenant, as follows:


1.
Repayment Obligation. Employee acknowledges and agrees that in the event of
Employment Separation, Employee shall immediately owe Stewart the Retention
Bonus, then due and owing. Further in the event of Employment Separation,
Employee hereby authorizes Stewart to deduct the Retention Bonus from Employee’s
final pay (including but not limited to any accrued bonus, commissions, wages
and/or unused vacation), subject to any applicable minimum wage requirements. If
the amount of Employee's final pay is less than the Retention Bonus, Employee
covenants and agrees to pay said amount to Stewart by wire or cashier’s check
within sixty (60) days from the date of the Employment Separation.



2.
Governing Law and Venue. This Agreement shall be governed by the laws of the
state of Minnesota and is performable in Hennepin County, Bloomington,
Minnesota. Venue for any action brought against Stewart under this Agreement
shall be exclusively in a court of competent jurisdiction in Harris County,
Texas. Venue for any action brought against Employee under this Agreement shall
be exclusively within the State of the Employee’s residence in a court of
competent jurisdiction.








--------------------------------------------------------------------------------





3.
Entire Agreement. This Agreement constitutes the entire understanding between
Employee and Stewart with respect to the subject matter hereof (repayment of the
Retention Bonus) and supersedes any and all other prior understandings, written
or oral.



4.
Attorneys’ Fees. If any action at law or in equity is necessary to enforce the
terms of this Agreement, the prevailing party shall be entitled to recover its
reasonable attorneys’ fees, costs and necessary disbursements in addition to any
other relief to which that party may be entitled.



IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, has
executed this Retention Bonus Recovery and Authorization for Payroll Deduction
Agreement as of December 27, 2018.


/s/ David A. Fauth
David Fauth


COMPANY
Stewart Title Company


By:     /s/ Matthew W. Morris                    
Name:    Matthew W. Morris
Title:    Chief Executive Officer


Date:     December 27, 2018





